Case 1:16-cv-04373-RML Document 122 Filed 02/24/20 Page 1 of 1 PageID #: 458




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 HECTOR MORA, et al.,
 on behalf of themselves, FLSA Collective
 Plaintiffs, and Class Members,
                                                   Case No.: 16-cv-4373 (RML)
                        Plaintiffs,
                                                   NOTICE OF PLAINTIFFS’ MOTION
                    -against-                      TO ENFORCE THE SETTLEMENT
                                                   AGREED UPON BY THE PARTIES
 BAREBURGER GROUP LLC, et al.,

                        Defendants.


       Please take notice that upon the accompanying Memorandum of Law and annexed

materials, Plaintiffs HECTOR MORA, VICTORINO GALLARDO, RAUL REYES, JOHAN

GOMEZ, CONSTANTINO MAXIMO, TOMAS CUIN, RICARDO MORALES, JOSE JUAN

MAYA ALVAREZ, ANGEL ORTEGA ALMONTE, ALEJANDRO GRAJALES, CIRILO

OLIVIER GARCIA, DOMINGO EDUARDO GOMEZ MARTINEZ, OCTAVIO AARON

LOPEZ, JOSE PEREZ, and HERSON TORRES, by their undersigned attorneys, hereby moves

for judicial enforcement of the Term Sheet, which was agreed upon by the parties.

Dated: New York, New York                          Respectfully submitted,
       February 24, 2020                           LEE LITIGATION GROUP, PLLC

                                            By:     /s/ C.K. Lee
                                                   C.K. Lee, Esq. (CL 4086)
                                                   Lee Litigation Group, PLLC
                                                   148 West 24th Street, 8th Floor
                                                   New York, NY 10011
                                                   Tel: (212) 465-1188
                                                   Fax: (212) 465-1181

                                                   Attorneys for Plaintiffs, FLSA Collective
                                                   Plaintiffs and the Class
